DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.

Status of Claims
This action is in reply to the communication filed on May 9, 2022.
Claims 1 and 10 have been amended and are hereby entered.
Claims 1, 4, 5, 7 – 10, and 12 – 14 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 7 - 10, and 12 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 require the fibers to drawn in a manner be parallel to the main laminate and substantially perpendicular to the main laminate at the breaking point. It is unclear what limitation “in a manner” is intending to require. Furthermore, it is not clear how a fiber can be drawn in both a parallel and perpendicular direction to the same reference point (i.e. the main laminate). In the figures provided by Applicant, the broken laminate has formed a curved structure and therefore is it unclear how one would interpret parallel and perpendicular directions. Finally, the claims require that “individual fibers of the additional fiber layer are moveable.” It is unclear if the claim seeks to require that all fibers in the additional fiber layer are moveable or just a plurality of the individual fibers are moveable. If the claim is seeking to require that all fibers are moveable, it is unclear how fibers that are adhesively bonded to the main laminate would be movable. 
For examination purposes, the limitations of the effects of the fiber layer upon applied force is interpreted to be a characteristic naturally flowing from the composition and structure of the woven fibrous fabric layers. Additionally, the claim is interpreted as only requiring a plurality of fibers to be moveable within the additional fiber layer.
Claims 4, 5, 7 – 9, and 12 – 14 are rejected as being dependent on claims 1 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5, and 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindervater (DE102009014973A1, using the previously provided machine translation) in view of Winkler (DE102008036175A, using the previously provided machine translation)..
As per claims 1, 4, and 5 Kindervater teaches:
A fiber-composite laminate having a cured main laminate of fiber-reinforced plastics material and having an additional fiber layer (Figure 1, as described in [0042] teaches a cross section with an outer wall comprising a fiber-reinforced polymer material and an inner wall comprising a thermoplastic reinforced thermoplastic.)
The additional fiber layer is adhesively bonded to the main laminate by an epoxy adhesive film (Paragraph [0043] teaches that the planar connection is affective by an adhesive, such as an epoxy adhesive. Since the adhesive is non-porous, it is interpreted on reading on the “film” limitation.)
The additional fiber layer is, at least in sections, decouplable from the main laminate (Paragraph [0048] teaches that the inner wall and the outer wall are detached by the kinetic energy of any foreign object to prevent a complete breakthrough of the laminate and intrusion of the foreign object into the interior. Therefore, the walls are capable of being decoupled, as claimed.)
The laminate of Kindervater is capable of being used as a planar body component for a motor vehicle because Kindervater teaches the same structure and because Kindervater teaches “[t]he present invention relates to a formwork element, in particular a formwork element for land, air, or space vehicles” ([0001]). Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115. “A planar body component for a motor vehicle” is a statement of intended use.
Kindervater does not teach:
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric
The additional fiber does not form any elastic resilience as a ductile layer such that when a force is applied to the planar body component the force is not absorbed by elastic properties but is transmitted back to the main laminate
The dry woven fibrous fabric is not impregnated with a resin or plastic material
Individual fibers of the additional fiber layer are moveable within the dry woven fibrous fabric of the additional fiber layer in relation to the main laminate
When the main laminate is broken due to the force, the individual fibers of the additional fiber layer move within the dry woven fibrous fabric in relation to the main laminate such that the individual fibers are drawn in a direction of a breaking point of the main laminate in a manner parallel to the main laminate and are drawn at the breaking point in a manner substantially perpendicular to the main laminate
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior [0006]. Winkler further teaches:
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric that is not impregnated with a resin or a plastics material where individual fibers of the additional fiber layer are moveable within the dry woven fibrous fabric ([0016] “As a material for the cover layer 7, Aramid or Kevlar are particularly suitable… Preferably the cover layer 7 is formed as a fabric which comprises aramid, Kevlar…” As the fabric is not impregnated with a resin or a plastics material, it appears that there is nothing prohibiting the movement of at least some of fibers within the woven textile and therefore limitations of the claim is met.)
Regarding the ductility of the fibers, as aramid fibers were originally claimed as one of the dry woven fibrous materials in now cancelled claim 6, and there does not appear to be any mention in the specification that the aramid fibers claimed are processed in a particular manner or modified to obtain this properties, Winkler’s aramid fibers are interpreted as having the level of non-ductility required to behave in the manner as claimed, as it is unclear how the same material could have different properties. Similarly, there is no teaching in Winkler of the fibers being elastic, and therefore it would naturally follow that the fibers do not form any elastic resilience and transmit the force as claimed, as aramid fibers are ordinarily known in the art as not comprising elasticity.
Regarding the behavior of the additional fiber layer when the main laminate is broken, the behavior is interpreted as naturally flowing from the composition and structure of the layer. Since the prior art references teach the same structure and composition as claimed, it would naturally follow that they would behave in the claimed manner. Examiner also notes that Fig. 2 of Kindervater shows the inner layer of the laminate forming a similar parabolic shape as shown in the figures of the instant invention, which is interpreted as resulting in the fibers to be drawn in the manner claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kindervater to replace the thermoplastics reinforced thermoplastic inner wall with the textile of Kevlar or aramid as taught by Winkler. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, and because Winkler teaches that aramid and Kevlar materials are “advantageous in terms of strength at relatively little additional weight” [0007]. 
As per claims 4, 5, and 7 – 9 regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. In paragragh [0042], Kindervarter teaches that the adhesive can be an epoxy. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the inner wall and the thickness of the adhesive, such as within the claimed relationships, to achieve the best possible behavior of the shuttering element. Additionally, as the claim limitations refer to “a thickness” or “an overall thickness” as opposed to “the thickness” or “the overall thickness,” the claim is interpreted as allowing the ratio to be between the adhesive or additional fiber layer and a portion of the thickness of the additional fiber layer or a portion of the thickness of the overall laminate.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the previously provided machine translation) in view of Winkler (DE102008036175A, using the previously provided machine translation) and Harpell (US4403012).
As per claim 10, Kindervater teaches:
A fiber-composite laminate having a main laminate of carbon fiber-reinforced epoxy plastics materials and an additional fiber layer, which is laminated to the main laminate by way of a thermosetting matrix (Figure 1, as described in [0042] teaches a cross section with an outer wall comprising a carbon fiber-reinforced epoxy material and an inner wall comprising a thermoplastic reinforced thermoplastic such as polypropylene fibers and attached via an adhesive, such as an epoxy. Epoxies are thermosetting materials.)
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate (Paragraph [0048] teaches that the inner wall and the outer wall are detached by the kinetic energy of any foreign object to prevent a complete breakthrough of the laminate and intrusion of the foreign object into the interior. Therefore, the walls are capable of being decoupled, as claimed.)
The laminate of Kindervater is capable of being used as a planar body component for a motor vehicle because Kindervater teaches the same structure and because Kindervater teaches “[t]he present invention relates to a formwork element, in particular a formwork element for land, air, or space vehicles” ([0001]). Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115. “A planar body component for a motor vehicle” is a statement of intended use. 
Kindervater does not teach:
The additional fiber layer is formed from a non-ductile, dry woven fibrous fabric formed of polypropylene that is not impregnated with a resin or a plastics material
The additional fiber layer does not form any elastic resilience as a ductile layer such that when a force is applied to the planar body component the force is not absorbed by elastic properties but is transmitted back to the main laminate
Individual fibers of the additional fiber layer are moveable within the dry woven fibrous fabric of the additional fiber layer in relation to the main laminate such that when the main laminate is broken due to the force, the individual fibers of the additional fiber layer move within the dry woven fibrous fabric in relation to the main laminate such that the individual fibers are drawn in a direction of a breaking point of the main laminate in a manner parallel to the main laminate and are drawn at the breaking point in a manner substantially perpendicular to the main laminate
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior [0006]. Winkler further teaches that this cover layer consists of a high-strength, ductile material, particularly Kevlar ([0016]).
Additionally, Harpell teaches high tenacity polypropylene materials of ultra-high molecular weight perform well as ballistic-resistant materials when in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25). In the Examples, Harpell finds these fabrics to perform comparably to Kevlar fabrics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inner wall of Kindervater with the polypropylene textile as taught by Harpell. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, where these materials are “advantageous in terms of strength at relatively little additional weight” [0007] and Harpell teaches that Kevlar and high tenacity polypropylene materials are suitable as ballistic resistant materials when formed in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25) and would be expected to behave similarly. As the fabric is not impregnated with a resin or a plastics material, it appears that there is nothing prohibiting the movement of at least some of fibers within the woven textile and therefore limitations of the claim is met.
Regarding the ductility of the fibers, as polypropylene materials are claimed, and there does not appear to be any mention in the specification that polypropylene fibers claimed are processed in a particular manner or modified to obtain these properties, Harpell’s polypropylene fibers are interpreted as having the level of non-ductility required to behave in the manner as claimed, as it is unclear how the same material could have different properties. Similarly, there is no teaching in Harpell of the fibers being elastic, and therefore, it would naturally follow that the fibers do not form any elastic resilience and transmit the force as claimed. 
Regarding the behavior of the additional fiber layer when the main laminate is broken, the behavior is interpreted as naturally flowing from the composition and structure of the layer. 
Since the prior art references teach the same structure and composition as claimed, it would naturally follow that they would behave in the claimed manner. Examiner also notes that Fig. 2 of Kindervater shows the inner layer of the laminate forming a similar parabolic shape as shown in the figures of the instant invention, which is interpreted as resulting the fibers to be drawn in the manner claimed.
As per claim 12, regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the inner wall and the thickness of the adhesive, such as within the claimed relationships, to achieve the best possible behavior of the shuttering element. Additionally, as the claim limitations refer to “a thickness” or “an overall thickness” as opposed to “the thickness” or “the overall thickness,” the claim is interpreted as allowing the ratio to be between the adhesive or additional fiber layer and a portion of the thickness of the additional fiber layer or a portion of the thickness of the overall laminate.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the previously provided machine translation) in view of  Winkler (DE102008036175A, using the previously provided machine translation) and Harpell, as applied to claims 10 and 12 above, and further in view of Abiru (US5935881).
As per claims 13 and 14, the combination of prior art references teaches all the limitations of claim 10. The combination of prior art references does not teach:
The additional fiber layer is coated with a friction-reducing coating of polytetrafluoroethylene (PTFE)
Abiru teaches a bulletproof fabric for protecting against bullets or other small projectiles that can be used in layers with other materials such as fiber reinforced plastics (Column 1, Lines 5 – 11). These coatings reduce the frictional resistance of the filaments and allow the fabric to express better deformation-following properties which help absorb shock (Column 8, Lines 2 – 7). Abiru further teaches:
The additional fiber layer coated with a friction-reducing coating of polytetrafluoroethylene (PTFE) (Column 7, Lines 66 – Column 8, Line 2: “The fabric is preferably coated with an agent for reducing frictional resistance (herein after sometimes referred to as the friction-lowering agent.”… Column 9, Line 14 – 16: “The friction lowering agent may include… Teflon type treatment agents, and fluorocarbon type treatment agents.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate as taught by the prior art combination to include the friction-reducing coating of Abiru motivated by the desire to predictably improve the deformation properties of the fabric to help absorb shock (Column 8, Lines 2 – 7).

Response to Arguments
Applicant's arguments filed May 9, 2022, have been fully considered but they are not persuasive.
Applicant argues that the prior art combination does not disclosure the claimed functionality, namely that when the main laminate is broken due to the force, the individual fibers of the additional fiber layer move within the dry woven fibrous fabric in relation to the main laminate such that the individual fibers are drawn in a direction of a breaking point of the main laminate in a manner parallel to the main laminate and are drawn at the breaking point in a manner substantially perpendicular to the main laminate. Examiner respectfully disagrees. While the prior art combination does not teach specifically teach the functionality claimed, the prior art combination teaches the same composition and structure as that claimed. The instant specification does not appear to process or modify these materials in any particular way so it is assumed the behavior in the prior art combination would be consistent with that claimed. Furthermore, Fig. 2 in Kindervater shows the inner layer of the laminate forming a similar parabolic shape as shown in the figures of the instant invention, which is interpreted as resulting in the fibers being drawn in the manner claimed.
Applicant argues that the prior art combination does not disclose Applicant’s claimed structure because the prior art combination does not disclose that individual fibers of the additional fiber layer are moveable within the dry woven fibrous fabric of the additional fiber layer in relation to the main laminate. Examiner respectfully disagrees. As the fabric is not impregnated with a resin or a plastics material, it appears that there is nothing prohibiting the movement of at least some of fibers within the woven textile, as claimed.
Applicant argues that the prior art combination does not disclose the additional fiber layer does not form any elastic resilience as a ductile layer. Examiner respectfully disagrees. While the prior art combination does not teach specifically teach the functionality claimed, the prior art combination teaches the same composition and structure as that claimed. The instant specification does not appear to process or modify these materials in any particular way so it is assumed the behavior in the prior art combination would be consistent with that claimed.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789